Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: see below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

1.	Claims 1-30 are allowable subject matter over the prior art Yang (US 2020/0170027).

2.	Claim 1 discloses a method of wireless communication performed by a user equipment (UE) that includes identifying at least one collision between a periodic reporting of channel state information associated with a first radio access technology (RAT) and a periodic reference signal transmission associated with a second RAT, wherein each reference signal transmission of the periodic reference signal transmission is sequentially transmitted via a plurality of antennas based at least in part on a first antenna order; and determining a second antenna order for the periodic reference signal transmission that resolves the at least one collision; and transmitting the periodic reference signal transmission using the second antenna order. While Yang discloses a method and/or system that performs communication but it doesn’t however disclose the method and/or system of the instant limitation as disclosed above.  Thus, in the examiner opinion, it would not have been obvious to person having ordinary skill in the art to implement the communication method and/or system of the instant limitation as discussed above. Independent claims 12, 23 and 27 are similarly analyzed. 

3.	Claims 1-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637